DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021 has been entered.
Claims 1-3 and 7 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is modified from the rejection set forth in the Office action mailed 2 October 2020, as applied to claims 1-3.  Applicant’s arguments filed 2 February 2021 have been fully considered but they are not persuasive.  
Claim 1 is indefinite in its recitation of “5th leaf from the smallest new leaf on a vine having a surface area, on average, 3 to 14 times smaller than the surface area of the 5th leaf from 2”, claim 3 is indefinite in its recitation of “wherein the surface area of said 5th leaf is in the range of 15 cm2 to 50 cm2”, and claim 7 is indefinite in its recitation of “5th leaf from the smallest new leaf on a vine having a surface area 3 to 14 times smaller than the surface area of the 5th leaf from watermelon variety Sangria and not more than 50 cm2”.
Leaf area is affected by environmental conditions.  The specification admits that on pg 11, lines 30-31, where it says “Clearly, due to various environmental and physiological conditions, the size of the leaves of a watermelon plant may vary.”  Further, the specification teaches that leaf surface area varies from plant to plant of the same variety grown side-by-side (tables 1A and D).  
The art also teaches this;  leaf area is affected by temperature, fruiting, daylength, and possibly light intensity (Buttrose et al, 1978, Ann. Bot. 42:599-608;  see pg 602, paragraph 7;  pg 603, paragraphs 1-2;  pg 604, paragraphs 1-5).  Although Buttrose did not show the effects of light intensity, daylength and temperature on the 5th leaf from the smallest new leaf on a vine, they did show that these affect the surface area of other leaves.  For example, Buttrose shows that the width of the 4th leaf from the base of the main shoot is affected by light intensity, daylength, and temperature (Figure 3).  Leaf area is also affected by irrigation and stress (Hegde, 1988, J. Agronomy and Crop Sci. 160:296-302;  see paragraph spanning the columns on pg 299).
Thus, at best, a 5th leaf having a specified surface area is a term that is relative to a variety of conditions, and at worse is completely indefinite.  
Additionally, a 5th leaf with an average of 3 to 14 times smaller than the 5th leaf of Sangria means that at times the 5th leaf of the diploid pollinizer will be larger than the 5th leaf of 
Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.
Response to Arguments
Applicant urges that Buttrose fails to disclose the alleged relationship between individual leaf surface area and environmental conditions for any leaf, let alone the 5th leaf from the smallest new leaf on a vine (response pg 9).
This is not found persuasive because Buttrose teaches that after the 5th leaf on the plant, leaves were larger with reduced light intensity (pg 602, paragraph 7).  
Applicant urges that Buttrose’s Figure 3 teaches that there was no effect of light intensity or daylength on leaf width;  thus Buttrose teaches that there is no effect of environmental conditions on leaf width (response pg 9-10).
This is not found persuasive.  Buttrose indicates that leaf size and area are affected by environmental conditions.  Buttrose states:  “There was no clear effect on the first 4 or 5 leaves, but then a pattern was established of larger leaves with reduced light intensity” (pg 602, paragraph 7), “with continuous light leaves were larger” (pg 603, paragraph 1), and “Leaf size at 40 °C improved at higher nodal positions” (pg 603, paragraph 2), “Fruiting plants had less leaf area” (pg 604, paragraph 2), “Fruiting had relatively large effects [on total leaf area] at 25 °C and 35 °C” (g 604, paragraph 5), “Early Yates plants at the lower intensity had a greater total leaf area” (pg 607, paragraph 1), and “Compared with plants grown at 25 °C, those at 30 °C or 35 °C had … larger leaves (pg 608, paragraph 2).  Hegde also teaches that leaf area is affected by irrigation and stress (paragraph spanning the columns on pg 299).  The specification on pg 11, 
Applicant urges that Buttrose does not disclose measuring leaf length, and Applicants can find no support for the Office’s assertion that it would be “reasonable to conclude” that leaf length would be affected by environmental conditions as well;  based on the results of Buttrose, it would be reasonable to conclude that, like leaf width, there would be no effect of environmental conditions on leaf length (response pg 10).
This is not found persuasive because Buttrose shows that both leaf width and leaf length are affected by environmental conditions, as detailed above.  It is reasonable to conclude that leaf length would also be so affected.  
Applicant urges that not only does the cited art fail to disclose environmental conditions that would affect leaf length or leaf width, it also fails to explicitly disclose an environmental condition that would affect the surface area of a 5th leaf from the smallest new leaf on a vine (response pg 10).
This is not found persuasive because the cited art does disclose environmental conditions that affect leaf length or leaf width, as discussed above.  One of ordinary skill in the art would not expect the 5th leaf from the smallest new leaf on a vine to be an exception to that.   
Applicant urges that claim 1 does not merely recite that a 5th leaf from the smallest new leaf on a vine is measured;  the claims go on to specify the surface area in absolute terms as well as relative to the size of a similar leaf harvested from the control watermelon variety (Sangria) grown under the same conditions (response pg 10).

Applicant urges that the specification includes data that not only supports the absolute and relative values recited in the claims (see Tables 1A and ID for example), but also provides details regarding the equipment, methodology and software used for the leaf surface area measurement (response pg 10).
This is not found persuasive.  Tables 1A and 1D do not support the absolute and relative values recited in the claims.  For example, comparison of individual leaves in Table 1A provides differences ranging from 5.31 (Sangria leaf E / NO1F3203B leaf C) to 17.04 (Sangria leaf B / NO1F3203B leaf B).  .
Applicant urges that the recited traits can be reliably used by one of skill in the art (typically a plant breeder) to identify and distinguish the watermelon plant used in the method of claim 1 from other watermelon plants, even under different environmental conditions, supported by the Kinkade Declaration filed on July 28, 2020 (response pg 11).
This is not found persuasive because Applicant has presented no evidence of that;  for example, there has been no data presented that the claimed phenotype is maintained under a wide range of environmental conditions.  
Applicant urges that MPEP 716.01(c) indicates that opinion testimony is entitled to consideration (response pg 11).


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for the phrases “a 5th leaf from the smallest new leaf on a vine having a surface area, on average, 3 to 14 times smaller than the surface area of the 5th leaf from watermelon variety Sangria” in claim 1 and “a 5th leaf from the smallest new leaf on a vine having a surface area 3 to 14 times smaller than the surface area of the 5th leaf from watermelon variety Sangria” in claim 7.  These phrases were introduced in the amendment filed 28 July 2020.
The following statements regarding leaf size are made in the specification:

“In one embodiment, the surface area of the 5th leaf from the smallest new leaf on a vine of an enhanced pollenizer of the present invention is not more than about 50 cm2.  In one embodiment, the surface area of the 5th leaf from the smallest new leaf on a vine of an enhanced pollenizer of the instant invention is approximately in the range of about 15 cm2 to about 50 cm2.” (pg 11, lines 7-12) 
“In one embodiment, the average leaf surface area of leaves of an enhanced pollenizer of the present invention is about 3 to about 14 times smaller than that of watermelon variety SANGRIA” (pg 6, lines 6-8).
While there is support for leaf surface area being about 3 to about 14 times smaller than that of Sangria, nowhere does the specification link the 5th leaf from the smallest new leaf on a vine to its having a surface area 3 to 14 times smaller than Sangria.  On pg 6, lines 6-8 the surface area being 3 to 14 times smaller than Sangria refers to the average leaf surface area of all leaves.  Further the discussion in the specification of the 5th leaf from the smallest new leaf on a vine relates only to its surface area in cm2, as seen in pg 10, lines 22-23, and pg 11, lines 7-12.  
Further, the data in Tables 1A and 1D, which compared the surface area of the 5th leaf from the smallest new leaf on a vine from NO1F3203B to that Sangria, do not provide support for these limitations.  
In Table 1A, the ratio of the average surface area of the 6 NO1F3203B leaves to that of the 5 Sangria leaves is 8.29, which does not provide support for the claimed 3-14 times range.  Comparison of individual leaves provides differences ranging from 5.31 (Sangria leaf E / 
In Table 1D, the ratio of the average surface area of the 5 NO1F3203B leaves to that of the 5 Sangria leaves is 4.62, which does not provide support for the claimed 3-14 times range.  Comparison of individual leaves provides ratios ranging from 2.92 (Sangria leaf sg6-2 / NO1F3203B sp6-5) to 8.13 (Sangria leaf sg6-4 / NO1F3203B sp6-1), which also does not provide support for the claimed 3-14 times range.  
Thus, there is no support the recited phrases, and such phrases constitute NEW MATTER.  In response to this rejection, Applicant is required to point to support for the phrases or to cancel the new matter.

Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is modified from the rejection set forth in the Office action mailed 2 October 2020, as applied to claims 1-3.  Applicant’s arguments filed 2 February 2021 have been fully considered but they are not persuasive.  
A.  The structural features that confer small leaf are not described.  
Claim 1 requires a watermelon plant with a 5th leaf from the smallest new leaf on a vine having a surface area, on average, 3 to 14 times smaller than the surface area of the 5th leaf from watermelon variety Sangria and not more than 50 cm2, claim 7 requires a watermelon plant with th leaf from the smallest new leaf on a vine having a surface area, on average, 3 to 14 times smaller than the surface area of the 5th leaf from watermelon variety Sangria and not more than 50 cm2, and claim 3 requires that the 5th leaf has a surface area in the range of 15 cm2 to 50 cm2.
The specification does not describe the structural features that confer these particular leaf phenotypes.  
Leaf area is affected by environmental conditions.  The specification admits this on pg 11, lines 30-31, where it says “Clearly, due to various environmental and physiological conditions, the size of the leaves of a watermelon plant may vary.”  Further, the specification shows that surface area of the 5th leaf from the smallest new leaf even varies from plant to plant of the same variety grown side-by-side (Tables 1A and D).  
In Table 1A, the ratio of the average surface area of the 6 NO1F3203B leaves to that of the 5 Sangria leaves is 8.29, and comparison of individual leaves provides differences ranging from 5.31 (Sangria leaf E / NO1F3203B leaf C) to 17.04 (Sangria leaf B / NO1F3203B leaf B).  In Table 1D, the ratio of the average surface area of the 5 NO1F3203B leaves to that of the 5 Sangria leaves is 4.62, and comparison of individual leaves provides ratios ranging from 2.92 (Sangria leaf sg6-2 / NO1F3203B sp6-5) to 8.13 (Sangria leaf sg6-4 / NO1F3203B sp6-1).  These data in Tables 1A and 1D also show that ratios outside the claimed 3-14 times range occur, even within the same plant. 
The art also teaches this.  Leaf area is affected by temperature, fruiting, day length, and possibly light intensity (Buttrose et al, 1978, Ann. Bot. 42:599-608;  see pg 604, paragraphs 2-5).  Leaf area is also affected by irrigation and stress (Hegde, 1988, J. Agronomy and Crop Sci. 160:296-302;  see paragraph spanning the columns on pg 299)

Because the phenotypic manifestations of the gene(s) that confer this phenotype are affected by environment, the gene(s) (i.e., structures) that confer this phenotype must be described.  They are not.  The structural features that distinguish watermelon plants with the gene(s) that confer this small 5th leaf trait from other watermelon plants are not described in the specification.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the MPEP indicates that a deposit of inventive seeds may supplement the disclosure in the specification to provide an adequate written description of the invention and to enable those skilled in the art to make and use the claimed invention (response pg 12).
This is not found persuasive because the method is not limited to use of the deposited seed or plant.  Further, this is not an enablement rejection.
Applicant urges that in a pre-brief Appeal conference in 15/489,704 the panel reversed and withdrew the Examiner’s written description rejection of the claims directed to a New Guinea Impatiens plant obtained by breeding a plant grown from a recited seed deposit number and selecting for a desired phenotype and methods of producing such plants (response pg 12).

Whether or not environmental influence is present, the Kinkade declaration indicates that the phenotypic traits are sufficient to enable a plant breeder to reliably perform the claimed method (response pg 12-13).
This is not found persuasive this is not an enablement rejection;  this is a written description rejection made because the starting material is not sufficiently described.
Applicant urges that in view of the teaching of Buttrose, the Office fails to provide support for the alleged environmental influence on leaf surface area (response pg 13).
This is not found persuasive.  Buttrose shows that leaf area is affected by temperature, fruiting, daylength, and possibly light intensity (pg 602, paragraph 7;  pg 603, paragraphs 1-2;  pg 604, paragraphs 1-5) and Hegde shows that leaf area is affected by irrigation and stress (paragraph spanning the columns on pg 299).  Thus, support is provided for environmental influence on leaf surface area.
Applicant urges that the recited seed deposit may supplement the disclosure in the specification to provide an adequate written description of the invention (response pg 13).
This is not found persuasive because NO1F3203B is not necessarily the plant being used in the method.  A broad genus of plant is encompassed, and NO1F3203B does not represent the full scope of that genus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,528,298. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of ‘873 are drawn to watermelon plant that has the 5th leaf from the smallest new leaf on a vine with a surface area of 15 cm2 to 50 cm2 and the e gene, where the plant is a produced by crossing NO1F3203B with another plant.  The instant claims specify that NO1F3203B inherently has a 5th leaf from the smallest new leaf on a vine whose area is 3-14 times less than that of Sangria and a surface area less than 50 cm2.  Thus, the claims of ‘873 teach a species of a watermelon plant with gene e and a 5th leaf from the smallest new leaf on a vine that is 3-14 times small than that of Sangria and with a surface area less than 50 cm2.  

Thus, the claims of ‘873 make obvious the instantly claimed method comprising growing watermelon plant with gene e and a 5th leaf from the smallest new leaf on a vine that is 3-14 times small than that of Sangria and with a surface area less than 50 cm2, allowing it to self-pollinate, harvest the seeds, then dry them.
Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17-18 of U.S. Patent No. 6,759,576. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of ‘576 are drawn to watermelon variety NO1F3203B and a method comprising growing it in a field, conducting pollination of the plant, harvesting seed from it, and drying the seed.  The instant claims specify that NO1F3203B inherently has a 5th leaf from the smallest new leaf on a vine whose area is 3-14 times less than that of Sangria and a surface area less than 50 cm2.  NO1F3203B inherently has the e gene (‘576, column 5, lines 33-42).  
It would be obvious to one of ordinary skill in the art to generate more seeds of NO1F3203B by growing the plant, allowing it to self-pollinate, harvest the seeds, then dry them.  One of ordinary skill in the art would do so to have seeds to sale or to have sufficient seed for planting in fields so NO1F3203B can be used as a male pollinator in triploid watermelon production.
th leaf from the smallest new leaf on a vine that is 3-14 times small than that of Sangria and with a surface area less than 50 cm2, allowing it to self-pollinate, harvest the seeds, then dry them.

Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662